106 F.3d 424
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Norris HUNLEY, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 97-3032.
United States Court of Appeals, Federal Circuit.
Dec. 16, 1996.

1
71 M.S.P.R. 446 [VACATING, 101 F.2d 716].


2
PETITION REINSTATED.

ON MOTION
ORDER

3
Norris Hunley moves for reconsideration of this court's November 15, 1996 order dismissing his petition for review for failure to prosecute.  Hunley has now submitted a motion for leave to proceed in forma pauperis and a Fed.Cir.R. 15(c) statement concerning discrimination.


4
Upon consideration thereof,

IT IS ORDERED THAT:

5
(1) Hunley's motion for reconsideration is granted, the November 15, 1996 dismissal order is vacated, the mandate is recalled, and the petition is reinstated.


6
(2) Hunley's motion for leave to proceed in forma pauperis is granted.


7
(3) The check submitted by counsel for Hunley shall be returned to counsel.


8
(4) Hunley's brief is due within 30 days of the date of filing of this order.